DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 2 is drawn to a first species of applicant’s invention.
Claims 3 is drawn to a second species of applicant’s invention.
Claims 4 is drawn to a third species of applicant’s invention.
Claims 5 is drawn to a fourth species of applicant’s invention.
Claims 6 is drawn to a fifth species of applicant’s invention.
Claims 7 is drawn to a sixth species of applicant’s invention.
Claims 8 is drawn to a seventh species of applicant’s invention.
Claims 9 is drawn to an eighth species of applicant’s invention.
Claims 10 is drawn a ninth first species of applicant’s invention.
Claims 11 is drawn to a tenth species of applicant’s invention.

Claims 1 and 12-29 are generic claims that will be grouped together with one of the elected species listed above. 

This application contains claims directed to the following patentably distinct species 1-10 as described above. The species are independent or distinct because as each claimed species claims different and distinct combinations of state-related measurements in relation to identifying a broadly recited state of the target. In addition, these species are not obvious variants of each other based on the current record. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require different searches including different search queries, and art applicable to one species would likely not be applicable to another species, i.e. state related measurements of vibration and sound could be meet in a reference that analyzes motors, pumps, and other rotational machinery and state related measurements of temperature and electrical outputs could be meet in a reference that monitors wielding equipment. The vast differences between endless industrial environments and states of targets could potentially lead to the examiner requiring searching different areas for each of the claimed combinations, especially if each of the recited species were further narrowed in the applicant’s extensive 1176 page specification.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J DALBO/Primary Examiner, Art Unit 2865